internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-106664-99 date date distributing sub sub sub sub sub controlled controlled sub controlled sub financial advisor financial advisor a b business c business d country e plr-106664-99 a b c d this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has outstanding one class of common_stock distributing common_stock which is widely held and publicly traded a an individual who owns distributing common_stock directly and through one or more domestic grantor trusts of which a is both the grantor and a trustee and b a tax- exempt_organization described in sec_501 of the internal_revenue_code are the only shareholders owning five percent or more of the distributing common_stock distributing wholly owns domestic sub which wholly owns foreign subsidiaries sub sub sub and sub distributing and sub each is engaged directly and through its direct and indirect subsidiaries in business c and business d we have received financial information indicating that i business c and business d as directly conducted by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and ii business c and business d as directly and indirectly conducted by sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions to separate business d from business c for the business reasons described below distributing intends to undertake the following transactions i distributing will restructure its foreign operations in a series of taxable and nontaxable transactions designed to separate the business d assets from business c the restructuring ii as part of the restructuring sub will transfer its business d assets to a newly formed country e subsidiary controlled sub and will distribute all of the plr-106664-99 stock of controlled sub to sub in a transaction intended to qualify as a reorganization under sec_355 and sec_368 the restructuring spin-off iii sub will contribute all of its business d assets including all of the stock of controlled sub to newly formed domestic controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution iv sub will distribute all of the stock of controlled sub to distributing distribution v distributing will contribute all of its business d assets including all of the stock of controlled sub to a newly formed domestic controlled in exchange for controlled stock controlled common_stock and the assumption by controlled of related liabilities contribution vi controlled will conduct an initial_public_offering the ipo in which it will issue an amount of controlled common_stock representing less than a percent of the voting power and value of all controlled common_stock outstanding after the ipo vii in connection with contribution controlled will make a distribution of approximately dollar_figureb of cash to distributing the cash payment distributing will segregate the proceeds of the cash payment for payment to its creditors or distributing shareholders within one year after receipt of the cash payment viii distributing will distribute all of its remaining controlled common_stock to its shareholders distribution a distribution agent will aggregate any fractional shares distributed sell them on the market and remit the proceeds to the distributees who would have received the fractional shares in detailed and reasoned letters each of financial advisor and financial advisor has concluded that an offering following an announced intention to separate business d from the distributing group will permit controlled to issue equity on materially enhanced terms further the managements of business c and business d believe that such a separation will enhance the future success and efficiency of business c and business d by removing limitations and internal conflicts resulting from distributing's ownership of business d and by permitting the management of each business to focus exclusively on its business plan in all events shares of controlled sub stock representing control of controlled sub1 under sec_368 will be distributed in distribution and shares of controlled common_stock representing control of controlled under sec_368 will be distributed in distribution plr-106664-99 distributing and controlled and their respective subsidiaries have agreed to indemnify each other regarding certain securities law tax and other matters related to their respective businesses the indemnification payments in addition distributing and controlled and their respective subsidiaries may for a transitional period of not more than c years i share the services of some employees for the performance of corporate services ii supply products to one another for use in their retained businesses iii share certain physical facilities and iv license certain intellectual_property rights to each other collectively the transitional arrangements certain intellectual_property generally technology rights may be licensed on a permanent basis rather than just for the transitional period representations distribution the taxpayer has made the following representations regarding distribution a any indebtedness owed by controlled sub to sub after distribution will not constitute stock_or_securities b no part of the consideration to be distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub c the five years of financial information submitted on behalf of sub 1's business c and business d represents the present operations of each business and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted d immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e immediately after distribution at least percent of the fair_market_value of the gross assets of controlled sub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f immediately after distribution the gross assets of the trade_or_business directly conducted by each controlled_corporation described in representations d and e other than corporations substantially_all the assets of which consist of stock and securities of one or more other controlled corporations directly conducting a trade_or_business will have a fair_market_value of at least five percent of the total fair_market_value of each corporation's gross assets plr-106664-99 g following distribution sub and controlled sub directly and through controlled_subsidiaries will continue the active_conduct of its business independently and with its separate employees h distribution is being carried out for the corporate business_purpose of making possible distribution the corporate business purposes for which are i to permit controlled to issue equity on materially enhanced terms and ii to enhance the future success and efficiency of business c and business d by removing limitations and internal conflicts resulting from distributing’s ownership of business d and by permitting the management of each business to focus exclusively on its business plan distribution is motivated in whole or substantial part by one or more of these corporate business purposes i except for the contribution of business d including controlled sub to controlled by distributing in contribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either sub or controlled sub after distribution j there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution k there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business however existing or newly formed subsidiaries of sub or controlled sub or sub1 or controlled sub themselves may seek to acquire related businesses and some of these acquisitions may be structured as mergers l the total adjusted bases and the fair_market_value of the assets transferred to controlled sub by sub in contribution each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled sub m the liabilities assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred n the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property o sub uses and controlled sub1 will use the accrual_method of accounting plr-106664-99 p no intercorporate debt will exist between sub and controlled sub at the time of or subsequent to distribution except for any indebtedness incurred in the ordinary course or pursuant to any indemnification payments or transitional arrangements q immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account sub may have in controlled sub stock will be included in income immediately before distribution see sec_1_1502-19 r payments made in connection with any continuing transactions between sub and controlled sub or between controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain payments to be made under the transitional arrangements that will be based on cost or cost-plus terms or in the case of leasing and licensing agreements will be for nominal consideration or royalty-free s no two parties to the transaction are investment companies as defined in sec_368 and iv t distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either sub or controlled sub entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sub or controlled sub distribution the taxpayer has made the following representations regarding distribution u any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities v no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing w the five years of financial information submitted on behalf of distributing’s business c and business d represents the present operations of each business and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted plr-106664-99 x immediately after distribution the gross assets of business c directly conducted by distributing and the gross assets of business d directly conducted by controlled will have a fair_market_value of at least five percent of the total fair_market_value of each corporation’s respective gross assets y following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that the services of certain employees may be shared in the transitional arrangements z distribution is being carried out for the following corporate business purposes i to permit controlled to issue equity on materially enhanced terms and ii to enhance the future success and efficiency of business c and business d by removing limitations and internal conflicts resulting from distributing’s ownership of business d and by permitting the management of each business to focus exclusively on its business plan distribution is motivated in whole or substantial part by one or more of these corporate business purposes aa there is no plan or intention by a with respect to the shares that a owns or is deemed to own under the grantor_trust_rules of sec_671 through and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution except for possible dispositions by a or grantor trusts of which a is considered an owner consisting of i gifts of distributing or controlled stock to charitable organizations charitable trusts or charitable split- interest trusts the non-charitable beneficiary or beneficiaries of which are a or one or more family members as defined in sec_267 of a ii gifts of distributing or controlled stock for estate_planning purposes to one or more family members as defined in sec_267 of a or to entities if a or such family members are considered under the constructive_ownership rules under sec_267 to own the distributing or controlled stock owned by such entities and iii simultaneous sales of distributing and controlled stock in amounts that represent equal proportions of the distributing and controlled stock owned or considered owned under the grantor_trust_rules by a immediately following distribution provided that for purposes of this representation all dispositions described in the foregoing clauses i ii and iii will not exceed in the aggregate the number of shares of stock of either distributing or controlled having a fair_market_value immediately following distribution equal to d percent of the fair_market_value of all of such corporation's outstanding_stock at such time bb there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 plr-106664-99 cc there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except for dispositions in the ordinary course of business however existing or newly formed subsidiaries of distributing or controlled or distributing or controlled themselves may seek to acquire related businesses and some of these acquisitions may be structured as mergers dd the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in contribution each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled plus the amount of the cash payment ee the liabilities assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred ff the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property gg distributing uses and controlled will use the accrual_method of accounting hh no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution except for any indebtedness incurred in the ordinary course or pursuant to any indemnification payments or transitional arrangements ii immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before distribution see sec_1_1502-19 jj payments made in connection with any continuing transactions between distributing and controlled or between controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain payments to be made under the transitional arrangements that will be based on cost or cost-plus terms or in the case of leasing and licensing agreements will be for nominal consideration or royalty-free kk no two parties to the transaction are investment companies as defined in sec_368 and iv plr-106664-99 ll distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled mm distributing will complete distribution within nine months after the ipo or months after the receipt of a ruling letter from the internal_revenue_service whichever is earlier nn cash will be distributed in lieu of fractional shares the cash will be provided through a sale by a distribution agent of aggregated fractional shares of controlled common_stock the sale of fractional shares is merely a method of rounding off fractional share interests and is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock international oo each of sub and controlled sub will be a corporation within the meaning of sec_7701 at all times before and immediately after the restructuring spin-off pp each of sub and controlled sub will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the restructuring spin-off qq neither sub nor controlled sub has been or will be a united_states_real_property_holding_corporation usrphc within the meaning of sec_897 at any time during the five-year period ending on the date of the restructuring spin-off and neither sub nor controlled sub will be a usrphc immediately thereafter rr with respect to each of sub and controlled sub sub will be a united_states_shareholder within the meaning of b -2 b of the temporary regulations immediately before and after the restructuring spin-off ss neither sub nor controlled sub is or will be a passive foreign investment corporation within the meaning of sec_1297 immediately before or after the restructuring spin-off tt all of the outstanding controlled sub stock will be distributed by sub to sub1 in the restructuring spin-off plr-106664-99 uu neither sub nor controlled sub has been or will be a united_states_real_property_holding_corporation within the meaning of sec_897 at any time during the five-year period ending on the date of distribution and neither sub nor controlled sub1 will be a usrphc immediately after distribution vv at no time during the five-year period ending on the date of distribution nor at the moment immediately after distribution will any non-resident alien individual or foreign_corporation hold any of the stock of sub or controlled sub ww immediately prior to distribution sub will own all of the issued and outstanding shares of controlled sub 1's common_stock xx neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution yy a is not the grantor of a foreign_trust within the meaning of sec_679 that owns distributing common_stock zz based on public filings no person who is not a qualified u_s_person within the meaning of sec_1_367_e_-1t b i currently owns five percent or more of the distributing common_stock aaa controlled common_stock with a value of more than percent of the outstanding_stock of controlled will be distributed by distributing in distribution pro_rata with respect to distributing common_stock which is regularly_traded on an established_securities_market within the meaning of sec_1_367_e_-1t c i a located in the united_states bbb in connection with the transactions contemplated in the ruling_request neither distributing nor its domestic subsidiaries contemplate that they will transfer directly or indirectly any intangible_property to a foreign_corporation in an exchange described in sec_367 ccc in connection with the transactions contemplated in the ruling_request it is not contemplated that there will be any outbound_transfers of property by distributing or controlled to foreign subsidiaries within the meaning of sec_367 controlled may license certain property rights to one or more of its foreign subsidiaries but any such license s will be entered into for fair_market_value consideration based on terms and conditions that are contemplated by the parties to be consistent with standards for sec_482 ddd in connection with the transactions contemplated in the ruling_request it is not plr-106664-99 contemplated that there will be any outbound_transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b rulings based solely on the information submitted and the representations set forth above we rule as follows distribution contribution followed by distribution will be a reorganization under sec_368 see sec_368 revrul_98_44 i r b sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 see revrul_62_138 1962_2_cb_95 revrul_98_27 1998_22_irb_4 rev_rul no gain_or_loss will be recognized by sub on distribution sec_361 the holding_period of the controlled sub stock received by distributing in distribution will include the holding_period of the sub stock on which distribution will be made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 the earnings_and_profits of sub1 and controlled sub will be allocated in accordance with sec_312 and sec_1_312-10 distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 plr-106664-99 no gain_or_loss will be recognized by distributing on contribution and receipt of the cash payment followed by the transfer of the proceeds of the cash payment to distributing's creditors or shareholders or both sec_361 sec_361 sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on distribution sec_355 see rev_rul no gain_or_loss will be recognized by distributing on distribution sec_361 the aggregate basis of the distributing common_stock and controlled common_stock including fractional shares in controlled common_stock to which distributing shareholders may have been entitled if cash were not distributed in lieu thereof in the hands of each distributing shareholder after distribution will equal the aggregate basis of the distributing common_stock held by that shareholder immediately before distribution allocated between the distributing common_stock and controlled common_stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled common_stock including any fractional shares received by each distributing shareholder in distribution will include the holding_period of the distributing common_stock on which distribution will be made provided the distributing common_stock is held as a capital_asset on the date of distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 and sec_1_312-10 if a shareholder of distributing receives cash as the result of an independent distribution agent sale of a fractional share of controlled common_stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share interest is a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 plr-106664-99 international with respect to the restructuring spin-off provided that i the restructuring spin-off qualifies as a reorganization under sec_355 and sec_368 and ii sub satisfies the requirements of sec_1_367_b_-1 and b -1 c and d of the temporary regulations sub 2’s distribution of all of its controlled sub stock to sub is a distribution to which b -10 c of the temporary regulations applies and the requirements of b -10 d through j must be satisfied with respect to contribution the earnings_and_profits of controlled sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period sub held stock in controlled sub or was considered as holding it by reason of the application of sec_1223 while controlled sub was a controlled_foreign_corporation shall be attributable to such stock held by controlled sub sec_1_1248-1 with respect to distribution provided that at the time of the distribution i distributing does not know or have reason to know that any shareholder of distributing who is not a qualified u_s_person within the meaning of sec_1_367_e_-1t b is a five- percent shareholder of distributing within the meaning of sec_1_367_e_-1t c ii and ii distributing satisfies the requirements of sec_1_367_e_-1t c i and e -1t c iii we rule that no gain will be recognized by distributing under sec_367 with respect to the distribution by distributing of the controlled common_stock to distributing’s shareholders caveats we express no opinion on the tax treatment of the transactions under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express no opinion on a the tax treatment of any transaction undertaken as part of the restructuring described in step i b whether the restructuring spin-off described in step ii qualifies as a reorganization under sec_355 and sec_368 c the tax treatment of the ipo described in step vi d the tax treatment of the transitional arrangements e the tax treatment of the transfer of any intellectual_property in contribution plr-106664-99 or contribution see eg revrul_69_156 c b f whether the classification claimed for any foreign_entity included among the per_se_corporation list under sec_301_7701-2 and v relating to multilingual countries during the relevant transactions was proper under the authority of sec_301_7701-2 g whether any gain that may be recognized by any of the entities in connection with the restructuring spin-off the reorganization of the lower-tier foreign subsidiaries or any other proposed restructuring transaction would result in dividend income or gain recognition and whether such dividend income or gain recognition if any would be treated as subpart_f_income h the applicability of any transfer_pricing issues under sec_482 in connection with the transitional arrangements and certain other transactions contemplated in the ruling_request i whether any or all of the foreign_corporations involved in the transactions described herein including the restructuring are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder if it is determined that any or all of the above- described foreign_corporations are passive foreign investment companies we express no opinion with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 sec_367 and sec_367 have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are based on the facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information plr-106664-99 representations and other data may be required as part of the audit process procedural statements this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to the second authorized representative sincerely assistant chief_counsel corporate by robert t hawkes assistant to the chief branch
